Exhibit 10.3

Execution Version

Invitation Homes Inc.

1717 Main Street, Suite 2000

Dallas, TX 75201

August 9, 2017

John Bartling

4848 Auburndale Avenue

Dallas, TX 75205

Dear John:

Reference is made to the Agreement and Plan of Merger by and among Invitation
Homes Inc. (the “Company”), Invitation Homes Operating Partnership LP, IH Merger
Sub, LLC, Starwood Waypoint Homes, and Starwood Waypoint Homes Partnership L.P.,
dated as of August 9, 2017, the (“Merger Agreement”), the Invitation Homes Inc.
Executive Severance Plan (the “Severance Plan”) and your Participation Notice
and Agreement under the Severance Plan. Capitalized terms used in this letter
without definition shall have the respective meanings set forth the Merger
Agreement and the Severance Plan, as applicable.

The Company agrees that if you sustain a “Qualifying Termination” within 24
months following (or 90 days prior to) the REIT Merger, the Company shall treat
such “Qualifying Termination” as a “Qualifying Change of Control Termination”
under Sections 3(a)(ii), (iii) and (iv) of the Severance Plan and your
Participation Notice and Agreement, such that you will be eligible to receive a
Severance Multiple of 3.0x, a Welfare Continuation Period of 18 months, and full
accelerated vesting of any unvested restricted stock units outstanding under the
Omnibus Incentive Plan which were granted on or prior to February 6, 2017 (the
“Accelerated RSUs”). The foregoing is contingent on your continued satisfactory
employment with the Company and its Affiliates through the applicable
termination date. For the avoidance of doubt, the REIT Merger will not
constitute a “change in control” under any other agreements (including any
equity awards other than the Accelerated RSUs) between you and the Company,
under any other compensatory or benefit plan or arrangement of the Company, or
for the purposes of Section 409A of the Code, such that you will not receive
full accelerated vesting or “change in control” treatment in respect of your
2017 LTIP grants.

Nothing contained in this letter agreement shall confer upon you any right to
continued employment with the Company or interfere in any way with the right of
the Company to terminate your employment at any time, with or without cause.
This letter agreement shall be governed by the laws of the State of Texas.
Except as provided in this letter agreement, the terms of the Severance Plan
remain unchanged and in full force and effect. If the Merger Agreement is
terminated prior to the occurrence of the Closing, this letter agreement shall
cease to be in effect. This letter agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

Sincerely,

INVITATION HOMES INC.

/s/ Mark A. Solls

By:

 

Mark A. Solls

Title:

 

Executive Vice President and

Chief Legal Officer



--------------------------------------------------------------------------------

With my signature below, I accept the terms of the letter agreement.

 

/s/ John B. Bartling Jr.

John Bartling